         Case 7:20-cv-00594-NSR Document 21 Filed 07/21/21 Page 1 of 1




United States District Court
Southern District of New York                                  7:2020-cv-00594-NSR
William Batchelor, individually and on
behalf of all others similarly situated,
                                Plaintiff,

                 - against -                               Notice of Voluntary Dismissal

The Coca-Cola Company,
                                Defendant

       Plaintiff gives notice that this action is voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: July 21, 2021
                                                                  Respectfully submitted,

                                                                  Sheehan & Associates, P.C.
                                                                  /s/Spencer Sheehan
                                                                  Spencer Sheehan
                                                                  60 Cuttermill Rd Ste 409
                                                                  Great Neck NY 11021-3104
                                                                  Tel: (516) 268-7080
                                                                  Fax: (516) 234-7800
                                                                  spencer@spencersheehan.com
